DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities: 
Claim 14, (line 1), "The system of claim 2" should be read as "The system of claim 9".  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-9, 11-15, and 17-20  are rejected under 35 U.S.C. 103 as being unpatentable over Kanno et al. (US 2019/0036370 A1) in view of Korhonen et al. (US 2019/0300329 A1).
In regards to claim 1, Kanno discloses, in figure 1A, a wireless power transfer system (10) for wirelessly powering a conveyance apparatus (11) of a first conveyance system (Fig. 1A; Par 0017) and a conveyance apparatus (element 16 on right-hand side as taught in Korhonen) of a second conveyance system (Fig. 5, as taught in Korhonen), the wireless power transfer system comprising: a wireless electrical power transmitter (100) located in a first location (NP-th floor; Par 0071) along a support or a side (91) of the first conveyance system (Par 0062, 0066) and a support or a side (element 1 as taught in Korhonen) of the second conveyance system (Fig. 5, as taught in Korhonen); a wireless electrical power receiver (200) of the first conveyance system located along a surface (91) of the conveyance apparatus (11) of the first conveyance system opposite the support or the side of the first conveyance system (Par 0070); wherein the wireless electrical power transmitter (100) is configured to wirelessly transmit electric power to the wireless electrical power receiver (200) of the first conveyance system (Fig. 1A) when the wireless electrical power receiver of the first conveyance system is located proximate the first location (Par 0062, 0066, 0070-0071).
Kanno does not clearly disclose a wireless electrical power receiver of the second conveyance system located along a surface of the conveyance apparatus of the second conveyance system opposite the support or the side of the second conveyance system, and wherein the wireless electrical power transmitter is configured to wirelessly transmit electric power to the wireless electrical power receiver of the second conveyance system when the wireless electrical power receiver of the second conveyance system is located proximate the first location.
However, Korhonen discloses, in figure 5, a wireless electrical power receiver (200 as taught by Kanno) of the second conveyance system (Fig. 5, Par 0051, 0082) located along a surface (91 as taught by Kanno) of the conveyance apparatus (element 16 on right-hand side) of the second conveyance system opposite the support or the side of the second conveyance system, and wherein the wireless electrical power transmitter (100 as taught in Kanno) is configured to wirelessly transmit electric power 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanno to incorporate the teachings of a second conveyance apparatus of a second conveyance system of Korhonen by including a wireless electrical power receiver of the second conveyance system located along a surface of the conveyance apparatus of the second conveyance system opposite the support or the side of the second conveyance system, and wherein the wireless electrical power transmitter is configured to wirelessly transmit electric power to the wireless electrical power receiver of the second conveyance system when the wireless electrical power receiver of the second conveyance system is located proximate the first location in order to have the advantage of reduced losses due to optimized current consumption as well as minimized friction due to levitation (Korhonen; Par 0037).
In regards to claim 2, Kanno in view of Korhonen disclose the wireless power transfer system of claim 1. Kanno discloses, in figure 1A, wherein the first conveyance system (Fig. 1A; Par 0017) is a first elevator system (Par 0052) and the conveyance apparatus (11) of the first conveyance system is an elevator car (Par 0052). Kanno does not clearly disclose wherein the second conveyance system is a second elevator system and the conveyance apparatus of the second conveyance system is an elevator car.
However, Korhonen discloses, in figure 5, wherein the second conveyance system (Fig. 5) is a second elevator system (Par 0051) and the conveyance apparatus (element 16 on right-hand side) of the second conveyance system is an elevator car (Par 0082).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanno to incorporate the teachings of a second 
In regards to claim 4, Kanno in view of Korhonen disclose the wireless power transfer of claim 1. Kanno further discloses, in figure 1B, a first electrical coil (120a) of the wireless electrical power transmitter (Fig. 1A, 100) adjacent to the support or the side of the first conveyance system (Fig. 1A, 91); and a second electrical coil (120b) of the wireless electrical power transmitter (100) adjacent to the support or the side of the second conveyance system (Fig. 5, element 16 on right-hand side as taught in Korhonen).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanno to incorporate the teachings of a second conveyance apparatus of a second conveyance system of Korhonen in order to have the advantage of reduced losses due to optimized current consumption as well as minimized friction due to levitation (Korhonen; Par 0037).
In regards to claim 5, Kanno in view of Korhonen disclose the wireless power transfer of claim 1. Kanno further discloses, in figure 1A, wherein the wireless electrical power receiver (200) of the first conveyance system and the wireless electrical power transmitter (100) are in a facing spaced relationship defining a gap (Par 0137) therebetween when the wireless electrical power receiver is located at a first location (NP-th floor; Par 0071).
In regards to claim 6, Kanno in view of Korhonen disclose the wireless power transfer of claim 1. Kanno further discloses, in figure 1A, wherein the wireless electrical power receiver (200) of the second conveyance system (Fig. 5, element 16 on right-hand side as taught in Korhonen) and the wireless electrical power transmitter (100) are in a facing spaced relationship defining a gap (Par 0137) 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanno to incorporate the teachings of a second conveyance apparatus of a second conveyance system of Korhonen in order to have the advantage of reduced losses due to optimized current consumption as well as minimized friction due to levitation (Korhonen; Par 0037).
In regards to claim 7, Kanno in view of Korhonen disclose the wireless power transfer of claim 2. Kanno discloses, in figure 1A, wherein the first elevator system (11; Par 0052) includes an elevator shaft (Par 0053), but does not clearly disclose wherein the second elevator system includes an elevator shaft adjacent to the elevator shaft of the first elevator system.
However, Korhonen discloses, in figure 5, wherein the second elevator system (Fig. 5, element 16 on right-hand side) includes an elevator shaft (17) adjacent to the elevator shaft of the first elevator system (Par 0082).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanno to incorporate the teachings of Korhonen by including wherein the second elevator system includes an elevator shaft adjacent to the elevator shaft of the first elevator system in order to have the advantage of reduced losses due to optimized current consumption as well as minimized friction due to levitation (Korhonen; Par 0037).
In regards to claim 8, Kanno discloses, in figure 1A, a system including a first conveyance system (Fig. 1A; Par 0017) and a second conveyance system (Fig. 5, as taught in Korhonen), the system comprising a conveyance apparatus (11) of the first conveyance system; and a wireless power transfer system (10) for wirelessly powering the conveyance apparatus (11) of the first conveyance system and the conveyance apparatus of the second conveyance system (Fig. 5, element 16 on right-hand side as 
	However, Korhonen discloses, in figure 5, a conveyance apparatus (element 16 on right-hand side) of the second conveyance system (Fig. 5); a wireless electrical power receiver (200 as taught by Kanno) of the second conveyance system (Fig. 5, Par 0051, 0082) located along a surface (91 as taught by Kanno) of the conveyance apparatus (element 16 on right-hand side) of the second conveyance system opposite the support or the side of the second conveyance system.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanno to incorporate the teachings of a second conveyance apparatus of a second conveyance system of Korhonen by including a conveyance apparatus of the second conveyance system; a wireless electrical power receiver of the second conveyance system located along a surface of the conveyance apparatus of the second conveyance system opposite the support or the side of the second conveyance system in order to have the 
 In regards to claim 9, Kanno in view of Korhonen disclose the system of claim 8. Kanno discloses, in figure 1A, wherein the first conveyance system (Fig. 1A, Par 0017) is a first elevator system (Par 0052) and the conveyance apparatus (11) of the first conveyance system is an elevator car (Par 0052). Kanno does not clearly disclose wherein the second conveyance system is a second elevator system and the conveyance apparatus of the second conveyance system is an elevator car.
However, Korhonen discloses, in figure 5, wherein the second conveyance system (Fig. 5) is a second elevator system (Par 0051) and the conveyance apparatus (element 16 on right-hand side) of the second conveyance system is an elevator car (Par 0082).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanno to incorporate the teachings of a second conveyance apparatus of a second conveyance system of Korhonen by including wherein the second conveyance system is a second elevator system and the conveyance apparatus of the second conveyance system is an elevator car in order to have the advantage of reduced losses due to optimized current consumption as well as minimized friction due to levitation (Korhonen; Par 0037).
In regards to claim 11, Kanno in view of Korhonen disclose the system of claim 8. Kanno further discloses, in figure 1B, wherein the wireless power transfer system further comprises: a first electrical coil (120a) of the wireless electrical power transmitter (Fig. 1A, 100) adjacent to the support or the side of the first conveyance system (Fig. 1A, 91); and a second electrical coil (120b) of the wireless electrical power transmitter (100) adjacent to the support or the side of the second conveyance system (Fig. 5, element 16 on right-hand side as taught in Korhonen).

In regards to claim 12, Kanno in view of Korhonen disclose the system of claim 8. Kanno further discloses, in figure 1A, wherein the wireless electrical power receiver (200) of the first conveyance system and the wireless electrical power transmitter (100) are in a facing spaced relationship defining a gap (Par 0137) therebetween when the wireless electrical power receiver is located at a first location (NP-th floor; Par 0071).
In regards to claim 13, Kanno in view of Korhonen disclose the system of claim 8. Kanno further discloses, in figure 1A, wherein the wireless electrical power receiver (200) of the second conveyance system (Fig. 5, element 16 on right-hand side as taught in Korhonen) and the wireless electrical power transmitter (100) are in a facing spaced relationship defining a gap (Par 0137) therebetween when the wireless electrical power receiver is located at a first location (NP-th floor; Par 0071).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanno to incorporate the teachings of a second conveyance apparatus of a second conveyance system of Korhonen in order to have the advantage of reduced losses due to optimized current consumption as well as minimized friction due to levitation (Korhonen; Par 0037).
In regards to claim 14, Kanno in view of Korhonen disclose the system of claim 9. Kanno discloses, in figure 1A, wherein the first elevator system (11; Par 0052) includes an elevator shaft (Par 0053), but does not clearly disclose wherein the second elevator system includes an elevator shaft adjacent to the elevator shaft of the first elevator system.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanno to incorporate the teachings of Korhonen by including wherein the second elevator system includes an elevator shaft adjacent to the elevator shaft of the first elevator system in order to have the advantage of reduced losses due to optimized current consumption as well as minimized friction due to levitation (Korhonen; Par 0037).
In regards to claim 15, Kanno discloses, in figure 1A, a wireless power transfer system (10) for wirelessly powering an elevator car (11) of a first elevator shaft (Fig. 1A; Par 0053) the wireless power transfer system comprising: a wireless electrical power transmitter (100) located in a first location (NP-th floor; Par 0071) along a support or a side (91) of the first elevator shaft (Par 0062, 0066) and a support or a side (element 1 as taught in Korhonen) of the second elevator shaft (Fig. 5, element 17 as taught in Korhonen); a wireless electrical power receiver (200) of the first elevator shaft (Par 0053) located along a surface (91) of the elevator car (11) of the first elevator shaft opposite the support or the side of the first elevator shaft (Par 0070); wherein the wireless electrical power transmitter (100) is configured to wirelessly transmit electric power to the wireless electrical power receiver (200) of the first elevator shaft when the wireless electrical power receiver of the first elevator shaft is located proximate the first location (Par 0062, 0066, 0070-0071).
Kanno does not clearly disclose an elevator car of a second elevator shaft, a wireless electrical power receiver of the second elevator shaft located along a surface of the elevator car of the second elevator shaft opposite the support or the side of the second elevator shaft, wherein the wireless electrical power transmitter is configured to wirelessly transmit electric power to the wireless electrical 
However, Korhonen discloses, in figure 5, an elevator car (element 16 on right-hand side) of a second elevator shaft (17), a wireless electrical power receiver (200 as taught by Kanno) of the second elevator shaft (Par 0051, 0082) located along a surface (91 as taught by Kanno) of the elevator car (element 16 on right-hand side) of the second elevator shaft opposite the support or the side of the second elevator shaft, wherein the wireless electrical power transmitter (100 as taught by Kanno) is configured to wirelessly transmit electric power to the wireless electrical power receiver of the second elevator shaft (element 16 on right-hand side; Par 0082) when the wireless electrical power receiver (200 as taught by Kanno) of the second elevator shaft is located proximate the first location (NP-th floor as taught by Kanno).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanno to incorporate the teachings of a second elevator car of a second elevator shaft of Korhonen by including an elevator car of a second elevator shaft, a wireless electrical power receiver of the second elevator shaft located along a surface of the elevator car of the second elevator shaft opposite the support or the side of the second elevator shaft, wherein the wireless electrical power transmitter is configured to wirelessly transmit electric power to the wireless electrical power receiver of the second elevator shaft when the wireless electrical power receiver of the second elevator shaft is located proximate the first location in order to have the advantage of reduced losses due to optimized current consumption as well as minimized friction due to levitation (Korhonen; Par 0037).
In regards to claim 17, Kanno in view of Korhonen disclose the wireless power transfer system of claim 15. Kanno further discloses, in figure 1A, a first electrical coil (120a) of the wireless electrical power transmitter (100) adjacent to the support or the side (91) of the first elevator shaft (Par 0053, 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanno to incorporate the teachings of a second elevator car of a second elevator shaft of Korhonen in order to have the advantage of reduced losses due to optimized current consumption as well as minimized friction due to levitation (Korhonen; Par 0037).
In regards to claim 18, Kanno in view of Korhonen disclose the wireless power transfer of claim 15. Kanno further discloses, in figure 1A, wherein the wireless electrical power receiver (200) of the first elevator shaft (Fig. 1A, Par 0053) and the wireless electrical power transmitter (100) are in a facing spaced relationship defining a gap (Par 0137) therebetween when the wireless electrical power receiver is located at a first location (NP-th floor; Par 0071).
In regards to claim 19, Kanno in view of Korhonen disclose the wireless power transfer system of claim 15. Kanno further discloses, in figure 1A, wherein the wireless electrical power receiver (200) of the second elevator shaft (Fig. 5, element 17 as taught in Korhonen) and the wireless electrical power transmitter (100) are in a facing spaced relationship defining a gap (Par 0137) therebetween when the wireless electrical power receiver is located at a first location (NP-th floor; Par 0071).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanno to incorporate the teachings of a second elevator car of a second elevator shaft of Korhonen in order to have the advantage of reduced losses due to optimized current consumption as well as minimized friction due to levitation (Korhonen; Par 0037).
In regards to claim 20, Kanno in view of Korhonen disclose the wireless power transfer system of claim 15. Korhonen further discloses, in figure 5, wherein the second elevator shaft (element 17) adjacent to the first elevator shaft (Par 0082).  
.

Claims 3, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno et al. (US 2019/0036370 A1) in view of Korhonen et al. (US 2019/0300329 A1) in further view of Lee et al. (US 2012/0299389 A1)
In regards to claim 3, Kanno in view of Korhonen disclose the wireless power transfer system of claim 1. Kanno further discloses, in figure 1A, a first electrical coil (120) of the wireless electrical power transmitter (100) adjacent to the support or the side (91) of the first conveyance system (Par 0062) but does not clearly disclose a rotational device configured to rotate the wireless electrical power transmitter and the first electrical coil towards the wireless electrical power receiver of the first conveyance system or wireless electrical power receiver of the second conveyance system.
However, Lee discloses, in figure 5, a rotational device (1114) configured to rotate the wireless electrical power transmitter (100) and the first electrical coil (1111a; Par 0117-0118) towards the wireless electrical power receiver (200) of the first conveyance system (Fig. 1A as discussed in Kanno) or wireless electrical power receiver of the second conveyance system. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanno and Korhonen to incorporate the teachings of Lee by including a rotational device configured to rotate the wireless electrical power transmitter and the first electrical coil towards the wireless electrical power receiver of the first conveyance system or 
In regards to claim 10, Kanno in view of Korhonen disclose the system of claim 8. Kanno further discloses, in figure 1A, wherein the wireless power transfer system further comprises: a first electrical coil (120) of the wireless electrical power transmitter (100; par 0062) but does not clearly a rotational device configured to rotate the wireless electrical power transmitter and the first electrical coil towards the wireless electrical power receiver of the first conveyance system or wireless electrical power receiver of the second conveyance system.
However, Lee discloses, in figure 5, a rotational device (1114) configured to rotate the wireless electrical power transmitter (100) and the first electrical coil (1111a; Par 0117-0118) towards the wireless electrical power receiver (200) of the first conveyance system (Fig. 1A as discussed in Kanno) or wireless electrical power receiver of the second conveyance system.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanno and Korhonen to incorporate the teachings of Lee by including a rotational device configured to rotate the wireless electrical power transmitter and the first electrical coil towards the wireless electrical power receiver of the first conveyance system or wireless electrical power receiver of the second conveyance system in order to enhance the effectiveness of wireless power transfer using the inductive coupling method (Lee; Par 0117).
In regards to claim 16, Kanno in view of Korhonen disclose the wireless power transfer system of claim 15. Kanno further discloses, in figure 1A, a first electrical coil (120) of the wireless electrical power transmitter (100) adjacent to the support or the side (91) of the first elevator shaft (Par 0053, 0062) but does not clearly disclose a rotational device configured to rotate the wireless electrical power 
However, Lee discloses, in figure 5, a rotational device (1114) configured to rotate the wireless electrical power transmitter (100) and the first electrical coil (1111a; Par 0117-0118) towards the wireless electrical power receiver (200) of the first elevator shaft (Fig. 1A; Par 0053 as discussed in Kanno) or wireless electrical power receiver of the second elevator shaft.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanno and Korhonen to incorporate the teachings of Lee by including a rotational device configured to rotate the wireless electrical power transmitter and the first electrical coil towards the wireless electrical power receiver of the first elevator shaft or wireless electrical power receiver of the second elevator shaft in order to enhance the effectiveness of wireless power transfer using the inductive coupling method (Lee; Par 0117).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ALEX W LAM/               Examiner, Art Unit 2842                                                                                                                                                                                         
/JOHN W POOS/               Primary Examiner, Art Unit 2896